DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
`
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al., (US 2019/0214721), hereinafter Hu.

Regarding claim 1 Hu discloses an antenna assembly comprising: a substrate (Fig. 3, at 124); a first antenna (Fig. 3, at 30) having: a first section (Fig. 3, at 31) extending vertically from a surface of the substrate; a second section (Fig. 3, at 32) extending from the first section in parallel with the first section, the lower edge of the second section separated from the substrate by a first distance, the upper edge of the second section aligned with the upper edge of the first section; and a third section (Fig. 3, at 


    PNG
    media_image1.png
    284
    466
    media_image1.png
    Greyscale



Hu teaches the total length along the conductive portion of the antenna, that along the first resonator element and that along the second resonator element may each be selected to suit the frequency band in which the antenna is configured to operate (paragraph 0186).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the fourth distance of the second antenna is longer than the first distance of the first antenna, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Hu teaches the total length along the conductive portion of the antenna, that along the first resonator element and that along the second resonator element may each be selected to suit the frequency band in which the antenna is configured to operate (paragraph 0186), discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 3 Hu further discloses the antenna assembly of claim 1, wherein the third section extends downwardly from the second section  (Fig. 3, at 33), and the seventh section extends downwardly from the sixth section (Fig. 3, at 53).

Regarding claim 4 Hu further discloses the antenna assembly of claim 1, wherein the first antenna is arranged having each of its sections extending perpendicular to each section of the second antenna (Fig 3, at 30 and 50 – all the sections of the first antenna extend perpendicular to each section of the second antenna). 



Regarding claim 9 Hu further discloses the antenna assembly of claim 1, wherein the first, second, and third sections of the first antenna and the fifth, sixth, and seventh sections of second antenna are respectively an integral, single piece (Fig. 3, at 30 and 50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 1 above, and further in view of Corbin (US 2014/0112511), hereinafter Corbin.

Regarding claim 5 Hu does not disclose the antenna assembly of claim 1, further comprising; a cover positioned over the first and second antennas, the cover being comprised of plastic. 
Corbin discloses a cover (Figs. 1 and 3, at 12) positioned over the first and second antennas (Fig. 3, at 24A and 24B), the cover being comprised of plastic (e.g., paragraph 0019 “housing…. plastic”). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Hu in accordance with the teaching of Corbin .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 5 above, and further in view of Yagi (US 2008/0180339), hereinafter Yagi.

Regarding claim 6 Hu does not explicitly disclose the antenna assembly of claim 5, wherein the cover is positioned over the substrate and is larger than the substrate.
Yagi discloses wherein the cover is positioned over the substrate and is larger than the substrate (Fig. 2, at 1 is over and larger than 7).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Hu in accordance with the teaching of Yagi regarding antenna covers in order to provide an antenna the size of which can be easily reduced and which can be easily mounted to a portable apparatus. (Yagi, paragraph 0011).

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to claim 5 above, and further in view of Samardzija et al., (US 2015/0311960), hereinafter Samardzija.

Regarding claim 7 Hu does not disclose the antenna assembly of claim 5, wherein a thickness of the cover is thicker than a thickness of the substrate.
Samardzija discloses wherein a thickness of the cover is thicker than a thickness of the substrate (Fig. 14, at cover 120 is thicker than substrate 126).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hu in accordance with the teaching of Samardzija .

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenkel (US 2018/0219292), hereinafter Kenkel.

 	Regarding claim 12 Kenkel discloses an antenna assembly (Fig. 1, at 100) comprising: a substrate (Fig. 1, at 150); a first antenna (Fig.1, at 102 – the left antenna) having: a first section (Fig.1, at 114) extending upwardly from the substrate, and a second section (Fig.1, at 106) extending transversely from the first section in a first direction transverse and having a surface extending in parallel with a surface of the first section; and a second antenna (Fig.1, at 102 – the right antenna) having: a third section (Fig.1, at 116) extending upwardly from the substrate and being spaced apart from the first section on the substrate (Fig.1, at 114 is spaced apart from 116), and a fourth section (Fig.1, at 122) extending transversely from the third section in a second direction and having a surface extending in parallel with a surface of the third section, wherein the first direction is a different direction than the second direction (Fig.1, at 102 the left and right antennas and the related antenna sections point in different directions).


    PNG
    media_image2.png
    419
    601
    media_image2.png
    Greyscale

Examiner note:  claim 12 is also anticipated by Hu as outlined in claim 1.  The Examiner suggests viewing claim 12 in light of both references – Hu and Kenkel.

Allowable Subject Matter

Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding dependent claim 10, patentability exists, at least in part, with the claimed features of  wherein the first antenna comprises a fourth section extending from the third section in parallel with the third section, the fourth section being spaced apart from the substrate at a third distance that is 
 	Kenkel and Liu are cited as teaching some elements of the claimed invention including a first antenna with a first section extending vertically from a surface of the substrate and a second section extending from the first section in parallel with the first, a second antenna spaced apart from the first antenna, the second antenna having a fifth section extending vertically from the surface of the substrate, and a sixth section extending from the fifth section in parallel with the fifth section.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu (US 2016/0049736) discloses two PIFA antennas pointed in different directions.  Johnson (US 2006/0033667) discloses a PIFA-type antenna with features considered relevant to the current matter.  Del Castillo (US 6,539,207) also discloses a PIFA-type antenna with features considered relevant to the current matter.  Nagata (US 2017/0346177) discloses an antenna cover with a thickness greater than the substrate (Fig. 9).

	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845